
 
EXHIBIT 10.43






AMENDMENT TO THE
2006 PERFORMANCE UNITS AGREEMENT


THIS AMENDMENT, made and entered into by and between NOBLE ENERGY, INC., a
Delaware corporation (the “Company”), and (“Employee”),
 
WITNESSETH THAT :


WHEREAS, the Company and Employee have heretofore entered into a Performance
Units Agreement dated February 1, 2006 (the “Agreement”); and
 
WHEREAS, the Company and Executive now desire to amend the Agreement to make
certain changes designed to comply with the requirements of Internal Revenue
Code section 409A;
 
NOW, THEREFORE, in consideration of the premises, the Company and Executive
hereby amend the Agreement effective as of January 1, 2008, in the following
respects only:
 
FIRST:  Section 1(a) of the Agreement is hereby amended by restatement in its
entirety to read as follows:
 
(a)           “Affiliate” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the phrase  “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Code section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least 80 percent” in each place the phrase “at
least 50 percent” appears in Treas. Reg. section 1.414(c)-2.
 
SECOND:  Section 1(c) of the Agreement is hereby amended by restatement in its
entirety to read as follows:
 
(c)           A “Change in Control” shall mean the occurrence of either a change
in the ownership of the Company, a change in the effective control of the
Company, or a change in the ownership of a substantial portion of the Company’s
assets, as described in subsection (1), (2) or (3) below, or any combination of
said events.
 
(1)           A change of ownership of the Company occurs on the date that any
one person, or more than one person acting as a group (as defined in Treas. Reg.
section 1.409A-3(i)(5)(v)(B)) acquires ownership of the stock of the Company
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company.  However, if any person, or more than one person acting as a group is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of the Company, the acquisition of additional stock by
the same person or persons is not considered to cause a change in the ownership
of the Company (or to cause a change in the effective control of the Company
within the meaning of subsection (2) of this Section).  An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
subsection.  This subsection applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and the stock of the Company
remains outstanding after the transaction.
 

 
1

--------------------------------------------------------------------------------

 

(2)            A change in the effective control of the Company occurs only on
the date that either:
 
(i)           Any one person, or more than one person acting as a group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or
 
(ii)           A majority of the members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election.
 
(3)            A change in the ownership of a substantial portion of the
Company’s assets occurs on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.  For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.  A transfer of assets by the Company will not be
treated as a change in the ownership of such assets if the assets are
transferred to:
 
(i)           A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(ii)           An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;
 
(iii)           A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company; or
 
(iv)           An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in (iii) above.
 
For an event to constitute a Change in Control of the Company with respect
to  Employee the Company must be (a) the corporation for whom Employee is
providing services at the time of the Change in Control; (b) the corporation
that is liable for payment in respect of a Performance Unit but only if either
the payment is attributable to the performance of service by Employee for the
corporation or there is a bona fide business purpose for the corporation to be
liable for the payment and, in either case, no significant purpose of making the
corporation liable for the payment is the avoidance of Federal income tax; or
(c) a corporation that is a majority shareholder, meaning a shareholder owning
more than 50 percent of the total fair market value and total voting power, of a
corporation identified in (a) or (b) or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain ending in a corporation identified in (a) or (b).
 
THIRD:  Section 1 of the Agreement is hereby further amended to add a new
definition at the end of Section 1 to read as follows:
 
(l)           “Code” means the Internal Revenue Code of 1986, as amended.
 
FOURTH:  Section 6(e) of the Agreement is hereby amended by restatement in its
entirety to read as follows:
 

 
2

--------------------------------------------------------------------------------

 

(e)           If a Change in Control occurs during the Performance Period and
while Employee is employed by the Company or an Affiliate, then any provision of
this Agreement to the contrary notwithstanding, in lieu of and in full
satisfaction and discharge of all of the obligations of the Company to make
payments to or with respect to Employee pursuant to this Agreement, as soon as
practicable (but in no event later than 60 days) after the occurrence of such
Change in Control the Company or its successor shall pay to Employee an amount
in cash equal to one dollar ($1.00) for each Performance Unit awarded to
Employee pursuant to Section 2 of this Agreement.  If a Change in Control occurs
after the end of the Performance Period but prior to the July 31 immediately
following the end of such period, the payment based on actual performance that
is otherwise due to be paid pursuant to this Section 6 shall be paid to Employee
(or in the event of Employee’s death, to Employee’s estate) as soon as
practicable after the occurrence of such Change in Control (but in no event
later than July 31 following the end of such Performance Period).
 
FIFTH:  The Agreement is hereby amended to add a new Section at the end thereof
to read as follows:
 
19.           Compliance with Code Section 409A.  The compensation payable by
the Company to Employee pursuant to this Agreement is intended to be
compensation that is not subject to the tax imposed by Code section 409A, and
this Agreement shall be administered and construed to the fullest extent
possible to reflect and implement such intent.
 
IN WITNESS WHEREOF, this Amendment has been executed on this ___ day of
______________________, 200___, to be effective as of January 1, 2008.
 
 

  NOBLE ENERGY, INC.          
 
By:
        Name:       Title:          

 

  EMPLOYEE          
 
By:
        Name:        Title:          





 
3

--------------------------------------------------------------------------------

